DETAILED ACTION
This Office action is in reply to correspondence filed 14 January 2022 in regard to application no. 15/720,543.  Claims 6, 10, 11, 16 and 19 have been cancelled.  Claims 1-5, 7-9, 12-15, 17, 18 and 20-23 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.
 
Allowable Subject Matter
Claims 1-5, 7-9, 12-15, 17, 18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under § 103 based on the references of at least Schimmel, Kent and Grigg et al.  The claims have since been further amended, so further search and consideration were conducted.
In regard to § 101, though the claims continue to recite abstraction as previously set forth, each claim now includes particular use of artificial intelligence, using a “machine learning system” which has been trained on specific previous transactions and rules and which is used to identify a set of data exchange split parameters.  This, in combination with the other claim elements, goes beyond generally linking the previously-construed abstract idea to a particular technological environment.  See MPEP § 2106.05(e).  As such, the claims now integrate the abstract idea into a practical directed to the abstract idea, and so the rejection is withdrawn.
In regard to § 103, and in addition to the prior art previously made of record, Alzate Perez et al. (U.S. Publication No. 2017/0249661, filed 25 February 2016) disclose a system for generating information from customer-related data. [title] It may “adjust data disclosure parameters” to ensure “compliance with data sharing rules”. [0043] It uses “machine learning processes”, [0045] but does not disclose what type of data they are trained on.  But neither this nor the prior art previously made of record, alone or if combined, disclose every feature of the present claims, in particular the data on which the machine learning system is trained, in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694